Citation Nr: 1201587	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

4.  Entitlement to a compensable disability rating for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to March 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in February 2008, he failed to report for this hearing when it was scheduled in April 2009.

The Board observes that, in an October 1977 rating decision, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression (which was characterized as an anxiety state and depression).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issue of entitlement to a compensable disability rating for dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In October 1977, the RO denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression (which was characterized as an anxiety state and depression)

2.  The evidence submitted since October 1977 relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, because it suggests that the Veteran currently experiences an acquired psychiatric disability which may be related to active service.

3.  The competent evidence shows that the Veteran's current acquired psychiatric disability other than PTSD, to include anxiety and depression, is not related to active service.

4.  The Veteran's service personnel records show that he served in-country in the Republic of Vietnam between December 1967 and March 1969; thus, his in-service herbicide exposure is presumed.

5.  The competent evidence shows that the Veteran does not experience any current disability due to skin cancer which could be attributed to active service or any incident of service, to include his acknowledged in-service herbicide exposure.



CONCLUSIONS OF LAW

1.  The October 1977 RO decision is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  Evidence submitted since the October 1977 RO decision in support of the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  An acquired psychiatric disability other than PTSD, to include anxiety and depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011)  

4.  Skin cancer was not incurred in or aggravated by active service, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in September 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant of what is required to substantiate his claims and noted other types of evidence the appellant could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA substantially has satisfied the requirement that the appellant be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The September 2006 letter also defined new and material evidence, advised the appellant of the reasons for the prior denial of the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, and noted the evidence needed to substantiate the underlying claim.

As will be explained below in greater detail, although the evidence supports reopening the Veteran's previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, this claim must be denied on the merits.  The evidence also does not support granting service connection for skin cancer, to include as due to herbicide exposure.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the September 2006 VCAA notice letter and in separate December 2007 correspondence, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in March 2007.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  As noted in the Introduction, the Veteran failed to report for his Travel Board hearing when it was scheduled in April 2009.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, new and material evidence has been received to reopen the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  The competent evidence does not support granting this reopened claim on the merits, however.  The Veteran has been provided with VA examinations which address the contended causal relationship between this disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the reopened claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.

With respect to the Veteran's claim of service connection for skin cancer, to include as due to herbicide exposure, there is no competent evidence, other than the Veteran's statements, which indicates that this claimed disability may be associated with service.  The Veteran is not competent to testify as to the etiology of either of these disabilities as they require medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New & Material Evidence

The Veteran contends that new and material evidence has been submitted to reopen his previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  He specifically contends that, because he has submitted new and material evidence relating his acquired psychiatric disability to active service, he is entitled to reopen this claim.

In October 1977, the RO denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression (which was characterized as an anxiety state and depression).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the October 1977 rating decision and it became final.

The claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety and depression, in a letter which was date stamped as received by the RO on September 25, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, the evidence before VA at the time of the prior final RO decision in October 1977 consisted of the Veteran's service treatment records and post-service VA outpatient treatment records.  The RO found that the Veteran's service treatment records showed no complaints of or treatment for an acquired psychiatric disability other than PTSD, to include anxiety and depression (which it characterized as a chronic neuropsychiatric disability).  The RO also found that, although the Veteran's VA outpatient treatment records showed that he had been treated for an acquired psychiatric disability other than PTSD (which it characterized as an anxiety state and depression), the competent evidence did not show that this disability was related to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA treatment records, the Veteran's lay statements, a November 2011 Brief from his service representative, and his SSA records.

The Veteran's newly received VA treatment records show that he was hospitalized at a VA Medical Center in June 1980 for complaints of "being anxious and being addicted to Valium."  The Veteran reported that he had been given anti-anxiety medications beginning in basic training in 1967 "and that these were given to him continuously after his hospitalization for a wrist injury that he sustained while he was in Vietnam."  He also reported that he had been separated from his wife for 4 months.  Mental status examination of the Veteran on admission showed he was neatly dressed and groomed, "some hand wringing and scratching activity during the interview," relevant and coherent speech with well-organized sentences, thought content "centered around his Valium addiction and withdrawal problem," full orientation, a good memory, normal concentration, a history of suicidal thoughts approximately 4 months earlier, and a homicidal risk "evident in that he has had 'black outs' where he has become violent towards his wife."  The Veteran was tapered off of Valium during his hospital stay and complained of "mild withdrawal signs consisting of anxiety."  At discharge, the Veteran "does not seem to be physically addicted to Valium although he does continue to use ethanol to suppress his anxiety."  The discharge diagnoses included anxiety neurosis and a passive dependent personality.

On VA outpatient treatment in August 1980, the Veteran's complaints included constant "nervousness," anxiety, and tension.  He reported using alcohol for its "tranquilizing effects."  He also reported that he was unable to relax because he was ruminating constantly and was unable to sleep without "artificial means of help."  The diagnosis was passive-aggressive, passive-dependant personality disorder.

A review of the Veteran's SSA records, which were received at the RO in November 2007, shows that he was awarded SSA disability benefits in February 2007 for a back disability.  These records also show that, on VA outpatient treatment in September 2003, the Veteran's depression screen was negative.

On private psychological evaluation in October 2004, the Veteran stated that he was not receiving any regular mental health treatment.  He also reported feeling "up and down," a varied appetite, problems with sleep onset insomnia, and frequent awakenings during the night.  He also had "some vague thoughts of suicide and made one attempt approximately ten years ago" but no homicidal ideation.  He had low energy, difficulty walking, and felt helpless "because 'I can't do what I used to do.'"  Mental status examination of the Veteran showed full orientation, fairly clear, coherent, logical, and rational speech, no hallucinations or delusions, no distorted perceptions, no problems with impulse or anger control, fair long term memory, "a little low" short-term memory.  The impressions included dysthymic disorder.

On private outpatient treatment later in October 2004, the Veteran's complaints included depression.  A history of past mental health treatment was noted but no current treatment was reported.  The Veteran also reported that he had been treated with Xanax and Zoloft.  The Veteran stated that he was not alleging functional loss due to any mental condition.  The private physician concluded that the Veteran had no significant functional loss from his mental health problems.  This physician also stated that the Veteran's mental health problem was not severe.  The diagnoses included dysthymia "with intact mental status."

On VA outpatient treatment in December 2005, the Veteran's complaints included continued nightmares, poor energy, and an inability to work or concentrate.  He denied any psychotic symptoms and suicidal or homicidal ideation.  He reported a history of anxiety and was on valium after being discharged from the Army.  Mental status examination of the Veteran showed he was casually dressed, no obvious abnormal involuntary movement, normal speech in rate and volume, no obvious delusions or paranoia, no auditory or visual hallucination, no suicidal or homicidal ideation, and full orientation.  The impressions included anxiety disorder, not otherwise specified, versus depression, not otherwise specified and generalized anxiety disorder.

In February 2006, the Veteran stated that "he is doing about the same" with "no significant change" since his December 2005 appointment.  He denied any acute mood, anxiety, or psychotic symptoms.  He reported a good energy level and appetite but poor sleep (2 hours with Xanax).  He also denied any weight changes or feelings of guilt, hopelessness, helplessness, and worthlessness.  He further denied any psychotic symptoms and suicidal or homicidal ideation or plan.  Mental status examination of the Veteran showed he was casually dressed, an unsteady gait, no obvious abnormal involuntary movement, normal speech in rate but at low volume, no obvious delusions or paranoia, and no auditory or visual hallucinations.  The impression was anxiety disorder, not otherwise specified.

On VA examination in February 2008, the Veteran complained of anxiety.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he was stable and had discontinued his Zoloft "because he did not think he needed the medication anymore."  He also reported that his anxiety had begun "the last year he was in Vietnam."  He had a good relationship with his parents and siblings.  He had a lot of friends growing up and made friends easily.  He stated that he had received an Article 15 disciplinary infraction during service "for violating orders (went to his girlfriends house against orders)."  He also stated that, although he was married to his wife for 20 years, he only lived with her for 2 years and were "real good friends."  He socialized with several friends and visited with 1 neighbor about once a week in a group of 4-5 people.  He had attempted suicide once in the 1980's by overdose.  He also had good social interactions and social support.  

Mental status examination of the Veteran in February 2008 showed he was clean, neatly groomed, casually and appropriately dressed, restless psychomotor activity, unremarkable speech, full orientation, unremarkable thought process and thought content, normal memory, no delusions, hallucinations, sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal ideation, and good impulse control.  The Veteran was able to maintain minimum personal hygiene and had no problems with his activities of daily living.  The VA examiner opined that the Veteran's substance-induced anxiety disorder was less likely as not caused or aggravated by or a result of his active service.  The examiner stated that his opinion was based on a review of the Veteran's service treatment records, the claims file, VA and private outpatient treatment records - all of which he concluded were unremarkable - and clinical evaluation, a review of recent research, and DSM-IV diagnostic criteria.  The diagnoses included substance-induced anxiety disorder.

The Veteran's service representative contended in a November 2011 Brief that, because the Veteran's service personnel records showed "an unexplained demotion in August 1968," and because a history of in-service discipline problems was a precursor to post-service acquired psychiatric disabilities, service connection for an acquired psychiatric disability was warranted.  The service representative also argued that this claim should be reopened and granted on the merits.

With respect to the Veteran's application to reopen his previously denied service connection claim for an acquired psychiatric disability other than PTSD, to include anxiety and depression, the Board notes that the evidence which was of record in October 1977 did not indicate that any acquired psychiatric disability could be attributed to active service.  The newly submitted medical evidence suggests the presence of an acquired psychiatric disability other than PTSD, to include anxiety and depression, which could be attributable to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since October 1977 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, is reopened.

Having reopened the Veteran's previously denied claim, the Board will proceed to adjudicate it on the merits.

Service Connection Claims

The Veteran contends that he incurred an acquired psychiatric disability other than PTSD, to include anxiety and depression, during active service.  He also contends that he incurred skin cancer during active service, to include as due to in-service herbicide exposure.  He specifically contends that in-service exposure to Agent Orange while on active service in Vietnam contributed to or caused his skin cancer.  He alternatively contends that both of these disabilities are related to active service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Skin cancer is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression.  The Veteran's service representative has contended that an "unexplained" in-service demotion demonstrates that the Veteran experienced symptoms of an acquired psychiatric disability during active service.  The Veteran's service personnel records show that he was promoted from Private (E-2) to Private First Class (E-3) in December 1967 and then was demoted back to Private in August 1968.  He was promoted again to Private First Class in October 1968 and finally promoted to Specialist Fourth Class (SP4) (E-4) in January 1969.  The Board acknowledges that there is no explanation in the Veteran's service personnel records for his demotion from E-3 to E-2 in August 1968; however, the Veteran was promoted approximately 2 months later to E-3 and then was promoted to E-4 approximately 3 months after his promotion to E-3.  The Veteran himself has reported that he got in to disciplinary trouble during active service and was disciplined under Article 15 of the Uniform Code of Military Justice for violating orders.  He has not contended, nor does the competent evidence (service treatment records and service personnel records) show, that he was demoted as a result of any acquired psychiatric disability during service.  The Board acknowledges that, at his March 1969 separation physical examination, the Veteran reported a medical history of nervous trouble which the in-service examiner stated was "situational" and had resulted in no sequelae (or complications).  Clinical evaluation showed that the Veteran's psychiatric system was normal at separation from service.  

The service representative's argument in the November 2011 Brief concerning the Veteran's in-service demotion in August 1968 and an alleged relationship to an acquired psychiatric disability suggests, at best, that the Veteran may have experienced symptoms of an acquired psychiatric disability during service which, in the representative's view, led to a demotion in August 1968.  This argument is not supported by a review of the competent evidence of record, however.  The Board finds it significant that, as the RO has noted, a review of the Veteran's service treatment records does not indicate that he complained of or was treated for an acquired psychiatric disability at any time during active service.  Nor is there any competent evidence that the Veteran experienced any symptoms of an acquired psychiatric disability at any time during active service; instead, his reported nervous trouble at service separation had not resulted in any sequelae (or complications).  Even assuming, for purposes of argument only, that the Veteran's symptoms of an acquired psychiatric disability had been present in August 1968, the Court has held that the presence of a mere symptom alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   Given the foregoing, it seems reasonable to conclude that, because there were no complaints of or treatment for any acquired psychiatric disability during service, this alleged in-service disability was not the reason that the Veteran was demoted in August 1968.    

The Board recognizes that the competent post-service evidence shows that the Veteran currently experiences an acquired psychiatric disability (variously diagnosed as anxiety neurosis, dysthymia, anxiety disorder, and substance-induced anxiety disorder).  There is no indication that the Veteran's current acquired psychiatric disability is related to active service or any incident of service, however.  Following a review of the claims file, which he found to be unremarkable, the VA examiner determined in February 2008 that the Veteran's substance-induced anxiety disorder was less likely as not caused or aggravated by or a result of his active service.  The Board observes in this regard that, for claims filed after October 31, 1990, VA compensation is prohibited for any disability primarily due to a Veteran's abuse of alcohol or drugs.  See 38 C.F.R. § 3.1(m) (2011).  See also Allen v. Principi, 237 F.3d 1368, 1381 (Fed.Cir.2001) (finding VA compensation prohibited for primary alcohol or drug abuse disabilities).  There is no competent evidence contrary to the VA examiner's February 2008 opinion which suggests that the Veteran's current acquired psychiatric disability is related to active service.  Thus, the Board finds that service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for skin cancer, to include as due to herbicide exposure. The Veteran's service personnel records show that he served in Vietnam between December 1967 and March 1969 and participated in Vietnam Counteroffensive Phase III and the Tet Counteroffensive.  Because the Veteran's service personnel records show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's in-service herbicide exposure is presumed, skin cancer is not among the diseases for which service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  Thus, the Board finds that service connection for skin cancer as due to in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for skin cancer on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Veteran's service treatment records show no complaints of or treatment for skin cancer at any time during service.  The competent post-service evidence (in this case, VA and private treatment records) shows that, although the Veteran has been treated for dermatitis since his service separation, he has not been diagnosed as having or treated for skin cancer at any time since service.  Thus, the Board finds that there is no competent evidence that the Veteran currently experiences any disability due to skin cancer which could be attributed to active service.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced skin cancer at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of skin cancer at any time during the pendency of this appeal.  Absent evidence of current skin cancer which could be attributed to active service, the Board finds that service connection for skin cancer is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his symptoms of an acquired psychiatric disability other than PTSD and skin cancer have been continuous since service.  He asserts that he continued to experience symptoms relating to an acquired psychiatric disability (depression and anxiety) and skin cancer after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of an acquired psychiatric disability and skin cancer since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that these disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of skin cancer.  Although he reported a history of nervous trouble at his separation from service, the in-service examiner stated that this was situational in nature and had resulted in no sequelae.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system and skin were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to either an acquired psychiatric disability for many years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1969) and initial reported symptoms related to an acquired psychiatric disability in June 1980 (an 11-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  And a review of the claims file also shows no complaints of or treatment for skin cancer at any time during or after active service.  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service including dermatitis and a right wrist fracture (1969).  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to an acquired psychiatric disability or skin cancer.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in June 1980, he did not report the onset of an acquired psychiatric disability or skin cancer during or soon after service or even indicate that the symptoms of either disability were of longstanding duration.  He reported instead that he had been on anti-anxiety medication continuously since an in-service right wrist injury.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed VA disability compensation claims for service connection for a disabilities of the right knee, right wrist, neck, and shoulder, and for dermatitis, an eye disability, and strep throat in March 1969, immediately after service, but did not claim service connection for an acquired psychiatric disability or skin cancer or make any mention of any relevant symptomatology.  He did not claim that symptoms of an acquired psychiatric disability or skin cancer began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include anxiety and depression, is denied.

Entitlement to service connection for skin cancer, to include as due to herbicide exposure, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to a compensable disability rating for dermatitis can be properly decided.

The Veteran essentially contends that his service-connected dermatitis is more disabling than currently evaluated.  His service representative asserted in a November 2011 Brief that the Veteran's dermatitis had active and inactive phases and, because it was inactive at the time of his most recent VA examination in February 2008, he is entitled to an updated examination during an active phase of this disability.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  A review of the Veteran's claims file shows that his most recent VA examination for dermatitis occurred in February 2008; at that examination, the VA examiner stated that the Veteran's dermatitis was "improving."  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in February 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected dermatitis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for dermatitis in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA skin examination to determine the current severity of his service-connected dermatitis, if possible during an active phase of this disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether the Veteran's service-connected dermatitis is in an active or inactive phase at the time of the examination.  The examiner also should state whether the Veteran's service-connected dermatitis is manifested by any involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy was required for a total duration of less than 6 weeks during the past 12-month period.  The examiner should state further whether the Veteran's service-connected dermatitis is manifested by any involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy was required for a total duration of 6 week or more, but not constantly, during the past 12-month period.  The examiner also should state further whether the Veteran's service-connected dermatitis is manifested by generalized involvement of the skin without systemic manifestations and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy was required for the past 12-month period.  Finally, the examiner should state whether the Veteran's service-connected dermatitis is manifested by generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia) and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy was required for the past 12-month period.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


